The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to amended claims filed on 12/9/20, in which Claims 1-26 are presented for examination of which Claims 1, 7, 13 and 20 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16, 18-19, 22-23 and 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 15 and 16 are identical, please amend or cancel one.
Claims 18 and 19 are identical, please amend or cancel one.
Claims 22 and 23 are identical, please amend or cancel one.
Claims 25 and 26 are identical, please amend or cancel one.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are generally broader than the claims in previous patents US 10,127,802 and US 10,062,273 and US 11,043,112.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").

Allowable Subject Matter
Claims 1-26 would allowable if a terminal disclaimer is filed, and if the 112 rejections are resolved.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Tabe (US 6,762,686) discloses a method (Abstract) comprising: determining failure of a premises power supply (Col 5 Lines 1-7 power supply), wherein the premises power supply is configured to output power to at least one of a security system device (50 of Fig 6 reporter) or a premises device (10 of Fig 6 detector), wherein the at least one of the security system device or the premises device is configured to receive power from a back-up power supply (battery) based on the failure of the premises power supply (Col 5 Lines 8-18).  Tabe also teaches disabling certain functionality in different scenarios (Col 9 Lines 33-64).
b.	SHAPIRO et al. (Shapiro; US 2013/0082835) discloses a method (Abstract) comprising: receiving, by a computing device (44 processor) an indication of a failure (S100 of Fig 5) of a premises power supply (36), wherein the premises power supply is configured to output power to a first component of a security system (S102 of Fig 5 non-life safety feature) and to a second component (other non-life safety feature S112) of the security system; and causing, by the computing device, based at least on a duration of the failure of the premises power supply (Claim 5 disablement of the at least one life style feature occurs selectively from among the plurality of life style features based at least in part on the duration of power failure), disablement of the second component of the security system (S114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685